MARK, J.
The petition in this case alleged that the plaintiff was the owner of an automobile which was loaned for a consideration to one Van Horne, as bailee, and that while the truck was in the possession of the bailee it was damaged by the negligence of the defendant. The defendant, sa a part of its defense, set up in its answer the contributory negligence of the bailee and to this defense the plaintiff demurs on the ground that the facts were insufficient to constitute a defense at law. Held:
The negligence of the bailee is not imputable to the bailor, under such circumstances, for which reason the demlurrer to this defense in the answer is sustained.